Citation Nr: 0320360	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  03-08 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder claimed 
as a residual of asbestos exposure during service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran's active military service extended from November 
1943 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for asbestos related lung disease.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran served in the Navy in an engineering rating, 
and was exposed to asbestos during this service.

3.  The veteran was not exposed to asbestos during his 
private employment subsequent to his active naval service.  

4.  The veteran has a current diagnosis of scattered 
calcified and non calcified bilateral pleural plaques and 
restrictive lung disease.  

5.  There is competent medical evidence of record that 
specifically relates the veteran's asbestos-related lung 
disability to his active military service.


CONCLUSION OF LAW

An asbestos-related lung disability was incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1110, (West 2002); 
38 C.F.R. § 3.303 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a)).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty to assist, and 
supersedes the decision of the United States Court of 
Veteran's Appeals in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well-
grounded.  The VCAA also imposes a significant duty on VA to 
assist an appellant with his claim and to provide him with 
notice of the evidence needed to support his claim.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claim in a letter dated in October 
2000 and statement of the case dated in January 2003.  These 
documents also informed the appellant of VA's duty to assist 
the appellant and which party would be responsible for 
obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim as 
well as VA's duty to assist in obtaining evidence.  
Therefore, the Board finds that the notification requirements 
of the VCAA were satisfied.

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant with his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and, therefore 
the appellant is not prejudiced by appellate review.  In 
addition, because the Board is granting the veteran's claim, 
a remand or further development of the claim would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Requirements for Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2002).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (2002).  Establishing direct service 
connection for a disability, which has not been clearly shown 
in service, requires the existence of a current disability 
and a relationship or connection between that disability and 
a disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had asbestos exposure during 
active military service; (2) whether he has a current 
asbestos related pulmonary disability; and, if so, (3) 
whether the current disability is etiologically related to 
the asbestos exposure during service.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
observed that there has been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases, nor has the Secretary 
promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  However, VA has issued a circular on 
asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB 
Circular"], that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular has been subsumed verbatim 
as § 7.21 of VA manual ADMIN21 [hereinafter "M21-1"].  

More recently the Court has held that "neither MANUAL M21-1 
nor the CIRCULAR creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

In the present case, the veteran claims that he was exposed 
to asbestos during active service.  He asserts that he was 
exposed while he served aboard United States Navy ships.  He 
specifically claims that his duties involved serving in the 
engineering spaces of these ships where asbestos insulation 
was widely used.  

M21-1 provides some guidance with respect to occupational 
asbestos exposure.  It states that:

(1)  Some of the major occupations involving 
exposure to asbestos include mining, milling, 
work in shipyards, insulation work, demolition 
of old buildings, carpentry and construction, 
manufacture and servicing of friction products 
such as clutch facings and brake linings, 
manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc.  
Exposure to any simple type of asbestos is 
unusual except in mines and mills where the raw 
materials are produced.

(2)  High exposure to asbestos and a high 
prevalence of disease have been noted in 
insulation and shipyard workers.  This is 
significant considering that, during World War 
II, several million people employed in U.S. 
shipyards and U.S. Navy veterans were exposed 
to chrysotile products as well as amosite and 
crocidolite since these varieties of African 
asbestos were used extensively in military ship 
construction.  Many of these people have only 
recently come to medical attention because the 
latent period varies from 10 to 45 or more 
years between first exposure and development of 
disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as 
a month or two) or indirect (bystander 
disease).

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21, b.

The evidence of record reveals that the veteran served in the 
Navy from November 1943 to May 1946.  The veteran's rate was 
machinist's mate third class.  His records also reveal that 
he served aboard a ship during almost his entire period of 
active service.  The Board notes that a machinist is an 
engineering rating and that the veteran's duties would have 
taken place in the engineering spaces aboard ship where the 
use of asbestos insulation was prevalent.  As such, the Board 
concedes that the veteran was exposed to asbestos during 
active service.  

The evidence of record also reveals that, subsequent to his 
separation from active service, the veteran was employed as a 
shotgun salesman, an office manager, and salesman for a 
liquor company.  The veteran, therefore, would have had 
little, if any, exposure to asbestos products during this 
civilian employment.  

There is a considerable volume of medical evidence of record, 
which reveals that the veteran does suffer from a current 
lung disorder.  The claims file contains a CT Scan 
examination report, dated in July 1999 and prepared by Dr. 
Timken, M.D., a private physician.  This report indicates 
that the veteran had "bilateral pleural-based calcifications 
with right diaphragmatic calcification [which] may be 
suggestive of previous asbestos exposure."  Similarly, the 
file includes another diagnosis by Dr. Singh, dated in May 
2000, which indicates that the veteran "suffers from 
asbestosis involving his lungs."  Pulmonary function testing 
(PFT), conducted on the veteran in August 2000, was 
consistent with restrictive lung disease.  In addition, in an 
August 2000 letter, Dr. Singh again indicates that the 
veteran's lung disease "is likely secondary to the asbestos 
in his lungs."  In this letter, Dr. Singh also indicated 
that it was likely that the veteran's lung disability "stems 
from his exposure while serving in the engine room of the US 
Navy ship."

In June 2003, Dr. Manhoff, M.D., a private physician, 
performed a CT Thorax Contrast Examination of the veteran.  
The results of the examination indicate that the veteran has 
"scattered calcified and non calcified bilateral pleural 
plaques, which are compatible with a history of asbestos 
exposure."  A corresponding letter dated in July 2003, from 
the veteran's physician, Dr. Singh, M.D., indicated that the 
veteran has "lung disease due to the 'confirmed' asbestos in 
his lungs based on a recent CT scan done in Spring Hill."  

In contrast, the VA examination reports of record indicate 
negative findings of calcification.  Specifically, in March 
2001, the VA obtained a chest X-ray of the veteran, which did 
not indicate diaphragmatic calcifications.  Notably, the VA 
examiner was aware of and discussed the results of the CT 
scan performed by the veteran's private physicians.  Indeed, 
the examiner indicated that reports associated with the CT 
scan stated that "some calcified areas in [the veteran's] 
lung" were indicated.  The VA examiner, however, 
inexplicably dismissed these results, and, based upon his 
examination and X-ray evidence, concluded that there was "no 
evidence for asbestos-related diseases."  Significantly, the 
March 2001 VA examination did indicate that the veteran 
suffered from a lung disorder consistent with a "mild 
restrictive defect."  The Board notes that this finding is 
consistent with asbestos exposure.

The claims file also contains another VA examination report, 
prepared by a VA examiner asked to render an expert opinion 
on the veteran's condition.  This examiner, similarly, 
addressed and inexplicably dismissed the results of the 
veteran's CT scan because he did not have "the actual films 
done at the outside hospital."  Instead, the VA examiner 
chose to cite to the X-ray obtained by the VA in March 2001 
as evidence of the lack of calcification present in the 
veteran's lung.  Consequently, the VA examiner also stated 
"the veteran has no evidence for [sic] asbestosis or related 
lung disease."

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  If the weight of the evidence is against the 
appellant's claim, however, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In adjudicating a claim, the Board is also responsible for 
determining the weight to be given to the evidence of record, 
including the authority to favor one medical opinion over 
another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As indicated by 
the veteran's physician Dr. Singh, that the tests conducted 
by the veteran's private physicians were more thorough than 
those conducted by VA.  The Board accepts Dr. Singh's 
assessment.  The Board concludes that the veteran's private 
physician's tests, and therefore, their opinions, are more 
accurate and reliable than those rendered by VA.

Applying the pertinent legal criteria to the facts summarized 
above, the Board finds that the preponderance of the evidence 
indicates that the veteran currently has a restrictive lung 
disease related to asbestos exposure.  Indeed several private 
physicians, including two separate physicians who conducted 
CT scan examinations of the veteran, indicated that he had a 
lung disease consistent with asbestos exposure.  Similarly, 
upon examination of the veteran, each of his private 
physicians indicated that he met the criteria for a diagnosis 
of an asbestos-related lung disease.  In addition, the 
veteran has a history of asbestos exposure during active 
service.  There is no indication that the veteran had any 
other asbestos exposure during his lifetime.  Therefore, the 
evidence supports a grant of service connection for an 
asbestos related lung disability.   


ORDER

Service connection for an asbestos related lung disability is 
granted.  



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

